{¶ 32} I concur in judgment only. I feel it necessary to emphasize that this court reviews only legal issues properly raised and preserved in the trial court. See Schade v. Carnegie Body Co. (1982),70 Ohio St.2d 207, 210, 24 O.O.3d 316, 436 N.E.2d 1001. We have the responsibility to interpret the law as it exists and not as to what we think it should be. I agree with Judge Batchelder that the unchallenged law in this district was set forth by Judge William Spicer in In reGuardianship of Myers (1993), 62 Ohio Misc.2d 763, 610 N.E.2d 663. I believe that is the extremely narrow issue that was attempted to be raised at this later date.
 {¶ 33} The parents make a compassionate plea that we reach a constitutional issue that was neither properly raised nor preserved in the trial court. Our review cannot create arguments for the parents. Consequently, I would concur in Judge Batchelder's opinion except that I would not have gone so far as to develop an argument for the parents under the second assigned error. Although Judge Batchelder, in fairness, took it upon himself to construe the parents' argument as a challenge to the manifest weight of the evidence, I would not have excused their failure to comply with the explicit requirement of App.R. 16(A) that they separately assign an error and support it with a legal argument. See, also, App.R. 12(A)(2).
 {¶ 34} The interpretation of the statute is not an easy one. The parents have exasperated our constitutional obligation by presuming that we would be an activist court and would act without legal authority. I choose not to make the parents' case below, preserve the record, raise the assignments of error, create law that does not exist, or change law that does exist. *Page 427